Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10701622. Although the claims at issue are not identical, they are not patentably distinct from each other based on the direct comparison of the claims.
Application no 10701622  claims 1 and 14
Instant application claim 1
A system for operating one or more self driving vehicles for WiFi mapping in an industrial facility, the system comprising:
A self-driving vehicle operable to determine environmental characteristics in an industrial facility, the self driving vehicle comprising:
at least one sensor of the self driving
vehicle to obtain a measurement of at least one environmental characteristic (claim 14)

at least one environmental sensor for sensing at least one environmental characteristic;

a drive system for moving the self-driving vehicle; a control system for autonomously navigating the self driving vehicle,
the control system having at least one non-transitory computer readable medium and a processor, the at least one medium storing instructions that, when executed, cause the processor to be configured to:
the control system comprising a non-transitory computer readable medium and a processor,
the non-transitory computer readable medium storing instructions that, when executed, cause the processor to:
receive a mission data comprising a destination location and a mission priority from the fleet-management system;
receive a mission data comprising a destination location and a mission priority from a fleet-management system;
determine a path to the destination location;
determine a path to the destination location;
determine at least one preferred measurement location, wherein the at least one preferred measurement location comprises a location associated with at least one of a number of data points below a minimum data point threshold and data points associated with
a measurement date that is older than a minimum measurement frequency threshold;
determine at least one preferred measurement location, wherein the at least one preferred measurement location comprises a location associated with at least one previous measurement of the at least one environmental characteristic;

completion time determined based on the mission priority;
determine whether modifying the path to include the at least one preferred measurement location would cause the self-driving vehicle to exceed a mission
completion time determined based on the mission priority;
in response to determining the modified path would not cause the self-driving vehicle to exceed the mission completion time, modify the path to include the at least one preferred measurement location as an intermediate
location;
in response to determining the modified path would not cause the self-driving vehicle to exceed the mission completion time, modify the path to include the at least one preferred measurement location as an intermediate
location;
instruct the drive system to move the self-driving vehicle along the modified path to the destination location based on autonomous navigation;
instruct the drive system to move the self-driving vehicle along the modified path to the destination location based on autonomous navigation;
using at least one sensor of the self driving
vehicle to obtain a measurement of at least one environmental characteristic when the self-driving vehicle is in proximity of the at least one preferred measurement location; (claim 14)
obtain, with the at least one environmental sensor, a measurement of the at least one environmental characteristic when the self-driving vehicle is in proximity of the at least one preferred measurement location;

store the measurement of the at least one environmental characteristic in association with the at least one preferred measurement location on the non-transitory computer readable medium.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474